DETAILED ACTION

The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the amendment received September 7, 2021, amending Claims 4, 9-11, and 20.  New Claims 21 and 22 were added by this amendment.  No claims were cancelled by this amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “retractable member” in Claims 1, 8, 9, 11, 14, 15, 17, 19, and 20, “biasing member” in Claims 1, 10, 11, 17, 18, and 20, and “filtering unit” in Claim 9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pi et al. US 2018/0084964 (hereafter Pi et al.).

Regarding Claim 1, Pi et al. anticipates:
1. A vacuum cleaner (vacuum cleaner 10) comprising: 
a housing (housing 14) including a suction airflow (enters through suction nozzle 30 and flows through working air conduit 32) through the housing; 
a suction inlet (suction nozzle 30); 
a suction source (motor/fan assembly 40) for drawing the suction airflow through the suction inlet (Figures 1 and 3); 
a collector (dirt cup 44) for receiving debris separated from the suction airflow (Paragraph [0032]), the collector being disposed between the suction inlet and the suction source (shown in Figure 3); 
a filter (filter assembly 62) for filtering the suction airflow; 
a retractable member (filter cleaning key 98) operable in directions toward (movement shown in Figure 7 to Figure 8) and away (movement shown in Figure 8 to Figure 7) from the filter for supplying momentary impact to the filter, the impact to the filter providing agitation to rid the filter from debris (Paragraphs [0051]-[0053]); and 
a biasing member (compression spring 112) urging the retractable member towards the filter (Figure 7).
 
Regarding Claim 2, Pi et al. anticipates:
2. The vacuum cleaner of claim 1, wherein the housing (housing 14) includes a lid (hand receiver 24) for supporting the suction source (supports motor/fan assembly 40 through support of hand vac 12). 

Regarding Claim 3, Pi et al. anticipates:
3. The vacuum cleaner of claim 2, wherein the lid (hand receiver 24) is removably coupled to the collector (dirt cup 44 is removably coupled to hand receiver 24 to operate as a hand vac 12 or removably coupled to hand vac 12 for emptying debris). 

Regarding Amended Claim 4, Pi et al. anticipates:
4. The vacuum cleaner of claim 3, wherein the suction source (motor/fan assembly 40) includes a motor and a fan (Paragraph [0028]). 

Regarding Claim 5, Pi et al. anticipates:
5. The vacuum cleaner of claim 1, wherein the suction airflow (enters through suction nozzle 30 and flows through working air conduit 32) enters the housing (housing 14) through the suction inlet (suction nozzle 30). 

Regarding Claim 6, Pi et al. anticipates:
6. The vacuum cleaner of claim 5, wherein the suction airflow (enters through suction nozzle 30 and flows through working air conduit 32) is drawn through the suction inlet (suction nozzle 30) of the housing (housing 14) and passes through the collector (dirt cup 44) before reaching the filter (filter assembly 62), debris carried in the suction airflow that is not deposited into the collector contacts the filtering, the filter includes a mesh or screen (mesh screen 70) in fluid communication with the suction airflow such that no harmful amount of remaining debris is drawn through the suction source (motor/fan assembly 40). 

Regarding Claim 7, Pi et al. anticipates:
7. The vacuum cleaner of claim 1, wherein the filter (filter assembly 62) is disposed in a flow path (air path through filter assembly, Figure 3) for the suction airflow between the collector (dirt cup 44) and the suction source (motor/fan assembly 40). 

Regarding Claim 8, Pi et al. anticipates:
8. The vacuum cleaner of claim 7, wherein the filter (filter assembly 62) collects debris, and the retractable member (filter cleaning key 98) is used to strike the filter with an impact force for quaking debris from the filter (Paragraphs [0051]-[0053]). 

Regarding Amended Claim 10, Pi et al. anticipates:
10. The vacuum cleaner of claim 1, wherein the biasing member (compression spring 112) is a spring. 

Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pi et al. US 2018/0084964 (hereafter Pi et al.) using a different interpretation of the reference.

Regarding Claim 1, Pi et al. anticipates:
1. A vacuum cleaner (hand vac 12) comprising: 
a housing (dirt cup cover 86) including a suction airflow (enters through openings between ribs, Figure 6 and exits through circular top, Figure 5) through the housing; 
a suction inlet (air inlet 36); 
a suction source (motor/fan assembly 40) for drawing the suction airflow through the suction inlet (Figures 1 and 3); 
a collector (dirt cup 44) for receiving debris separated from the suction airflow (Paragraph [0032]), the collector being disposed between the suction inlet and the suction source (shown in Figure 3); 
a filter (filter media 90) for filtering the suction airflow; 
a retractable member (filter cleaning key 98) operable in directions toward (movement shown in Figure 7 to Figure 8) and away (movement shown in Figure 8 to Figure 7) from the filter for supplying momentary impact to the filter, the impact to the filter providing agitation to rid the filter from debris (Paragraphs [0051]-[0053]); and 
a biasing member (compression spring 112) urging the retractable member towards the filter (Figure 7).

Regarding Claim 7, Pi et al. anticipates:
7. The vacuum cleaner of claim 1, wherein the filter (filter media 90) is disposed in a flow path (air path through filter assembly 62, Figure 3) for the suction airflow between the collector (dirt cup 44) and the suction source (motor/fan assembly 40). 

Regarding Claim 8, Pi et al. anticipates:
8. The vacuum cleaner of claim 7, wherein the filter (filter media 90) collects debris, and the retractable member (filter cleaning key 98) is used to strike the filter with an impact force for quaking debris from the filter (Paragraphs [0051]-[0053]). 

Regarding Amended Claim 9, Pi et al. anticipates:
9. The vacuum cleaner of claim 8, further comprising a filtering unit (filter assembly 62) that includes the filter, 
wherein the retractable member (filter cleaning key 98) is elongated and extends from the filtering unit (filter assembly 62) out of the housing (dirt cup cover 86) for a user to access the retractable member and deliver the impact force (Figures 4, 7, and 8, and Paragraphs [0051]-[0053]). 

Claims 1, 11-14, 16, 17, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loveless et al. US 2014/0215752 (hereafter Loveless et al.).

Regarding Claim 1, Loveless et al. anticipates:
1. (Original) A vacuum cleaner (vacuum 10, Figure 8) comprising: 
a housing (lid 18) including a suction airflow through the housing (air through vacuum, Paragraph [0039]); 
a suction inlet (air inlet 54); 
a suction source (vacuum motor 106) for drawing the suction airflow through the suction inlet (Paragraph [0039]); 
a collector (debris canister 14) for receiving debris separated from the suction airflow, the collector being disposed between the suction inlet and the suction source (Figure 8); 
a filter (filter 78) for filtering the suction airflow; 
a retractable member (handle 42) operable in directions toward (handle rests against lid 18)(Paragraph [0038]) and away (pivoted up away from lid 18) from the filter for supplying momentary impact to the filter, the impact to the filter providing agitation to rid the filter from debris (through impact with lid, Paragraph [0038].  The handle may be released from a vertical position, causing the handle to forcefully strike the lid and dislodge debris from the filter, Abstract); and 
a biasing member (torsion spring 46) urging the retractable member towards the filter (Figure 12 and Paragraph [0038]).

Regarding Claim 11, Loveless et al. anticipates:
11. (Currently Amended) A vacuum cleaner (vacuum 10, Figure 8) comprising: 
a motor (vacuum motor 106) operable to generate a suction airflow (air through vacuum, Paragraph [0039]); 
a filter (filter 78) for collecting debris separated from the suction airflow upstream of the motor (Figure 8); 
a retractable member (handle 42) movable between a first position (pivoted up away from lid 18) and a second position (handle rests against lid 18)(Paragraph [0038]); and 
a biasing member (torsion spring 46) coupled to the retractable member (Figure 12 and Paragraph [0038]), wherein when the retractable member is released at any position between the first and second position the biasing member drives the retractable member toward the second position for delivering a shuttering force against the filter (through impact with lid, Paragraph [0038].  The handle may be released from a vertical position, causing the handle to forcefully strike the lid and dislodge debris from the filter, Abstract), 
wherein the retractable member is moveable while the vacuum cleaner is being operated to collect debris (Figure 8).  

Regarding Claim 12, Loveless et al. anticipates:
12. (Original) The vacuum cleaner of claim 11, wherein the filter (filter 78) includes a filter media (pleated filter media) for filtering debris (Paragraph [0045]).  

Regarding Claim 13, Loveless et al. anticipates:
13. (Original) The vacuum cleaner of claim 12, wherein the suction airflow (air through vacuum, Paragraph [0039]) is drawn in from an environment outside of the vacuum cleaner (vacuum 10, Figure 8) and passes through the filter (filter 78) before reaching the motor (vacuum motor 106).  

Regarding Claim 14, Loveless et al. anticipates:
14. (Original) The vacuum cleaner of claim 11, wherein the retractable member (handle 42) is elongated and selectively operable by a user (Paragraph [0038]).  

Regarding Claim 16, Loveless et al. anticipates:
16. (Original) The vacuum cleaner of claim 11, further comprising a filter housing (lid 18 and debris canister 14) surrounding the filter (filter 78) and providing a filter compartment (cavity between filter 78 and debris canister 14) closed off from the surrounding environment (Figure 8).  

Regarding Claim 17, Loveless et al. anticipates:
17. (Original) The vacuum cleaner of claim 16, wherein the biasing member (torsion spring 46) is coupled to the filter housing (lid 18 and debris canister 14) and the retractable member (handle 42) but not to the filter (filter 78)(Figures 8 and 12).  

Regarding Claim 21, Loveless et al. anticipates:
21. (New) The vacuum cleaner of claim 1, further comprising a handle (handle is integrally formed in handle 42) connected to the retractable member (handle 42), wherein the handle is operable with the retractable member in directions toward (handle rests against lid 18)(Paragraph [0038]) and away (pivoted up away from lid 18) from the filter. 
 
Regarding Claim 22, Loveless et al. anticipates:
22. (New) The vacuum cleaner of claim 21, wherein the handle (handle is integrally formed in handle 42) is outside of the housing (lid 18) with respect to the filter (filter 78)(Figure 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Loveless et al. US 2014/0215752 (hereafter Loveless et al.).

Regarding Claim 18, Loveless et al. teaches:
18. (Original) The vacuum cleaner of claim 17, wherein the biasing member (torsion spring 46) is a coil spring (Figure 12 and Paragraph [0048] – it is obvious common knowledge in the prior art to one with ordinary skill in the art at the time of the invention that torsion spring include coils, see images of commonly available torsion springs below).


    PNG
    media_image1.png
    220
    576
    media_image1.png
    Greyscale


Regarding Claim 18, Loveless et al. teaches:
19. (Original) The vacuum cleaner of claim 11, wherein the distance between the filter and the first position (pivoted up away from lid 18) is less than the length of the retractable member (as shown in Figures 8 and 9, the distance (between pivot point and top of the handle 42 when pivoted upward) is slightly less than half of the diameter of the lid 18.  The length of the retractable member (between pivot points) appears to be slightly less than the diameter of the lid 18.  Therefore, it appears obvious to one with ordinary skill in the art at the time of the invention that the length of the handle is larger as claimed, see discussion below).  
 
It would have been an obvious matter of design choice to make the different portions of the handle 42 of whatever relative sizes were desired, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  

Regarding Claim 20, a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of the claims. Thus, for at least the foregoing reasons, the instant invention is neither anticipated nor rendered obvious by the prior art because the device is not taught nor suggested as set forth in the entire context of the claims.  

Response to Arguments
Claim Objection
The examiner has reviewed the applicant’s amendments and found them satisfactory.  Therefore the examiner withdraws the previous Claim Objection.

Rejection Under 35 U.S.C. 112(b)
The examiner has reviewed the applicant’s amendments and found them satisfactory.  Therefore the examiner withdraws the previous rejection under 35 U.S.C. 112(b).

Rejections Under 35 U.S.C. 102
Applicant’s arguments with amendments, filed September 7, 2021, with respect to the 35 U.S.C. 102(a)(1) rejection(s) of Claims 1-10 under Pi et al. US 2018/0084964 have been fully considered and are not persuasive.  Therefore the rejections stand with modifications necessitated by amendment.

Rejections Under 35 U.S.C. 103
Applicant’s arguments with amendments, filed September 7, 2021, with respect to the 35 U.S.C. 103 rejection(s) of Claims 11-20 under Pi et al. US 2018/0084964 have been fully considered and are persuasive due to amendments.  Therefore the rejections have been withdrawn.  However, as necessitated by amendment, Claims 1, 11-14, 16-19, 21, and 22 have been rejected under Loveless et al. US 2014/0215752.

Applicant’s arguments with respect to Claim(s) 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Responses to the Applicant’s specific arguments regarding Claims 1-10 follow.

The Applicant argues: “III. Claim Rejections Under 35 U.S.C. § 102 
Claims 1-8 and 10 stand rejected under 35 U.S.C. § 102 as allegedly being anticipated by U.S. Patent Application Publication No. 2018/0084964 ("Pi"). Claims 1 and 7-9 stand rejected under 35 U.S.C. § 102 as allegedly being anticipated by Pi using a different interpretation. Applicant respectfully disagrees for at least the following reasons. 
Independent claim 1 recites a vacuum cleaner that includes a housing, a suction inlet, a suction source for drawing suction airflow through the suction inlet, a collector, a filter for filtering the suction airflow, a retractable member, and a biasing member. Independent claim 1 recites thatPage 7 of 13 the retractable member is "operable in directions toward and away from the filter for supplying momentary impact to the filter, the impact to the filter providing agitation to rid the filter from debris," and that the biasing member urges the retractable member towards the filter. Pi does not teach a retractable member operable in directions toward and away from the filter. 
Rather, Pi discloses a vacuum cleaner 10 with a filter cleaning mechanism that includes a rotatable filter key 98 (presented by the Office as being equivalent to the claimed "retractable member"). The key 98 includes a hub 94 mounted, two-piece, user-rotatable filter cleaning key assembly with an upper key portion 102 having a user-twistable handle portion 104 and a lower key portion 108 that is slidably received on a shaft 106 within and below the hub 94. The hub 94 is rotated by the key 98 to push a mesh filter 66 downwardly. 
The key 98 of Pi is not operable in directions toward and away from the filter 66 but rather rotatable. On the other hand, claim 1 recites that the retractable member is operable in directions toward and away from the filter.” 

The Examiner respectfully disagrees.  As the Applicant points out above “The hub 94 is rotated by the key 98 to push a mesh filter 66 downwardly”.  As described in Paragraph [0051]-[0053], the mechanism starting position is depicted in Figure 7.  When the key 98 (retractable member) is rotated both the key and mesh filter 66 rotate and move along the axis X relative to the filter assembly 62 (filter) to the position shown in Figure 8.

The Applicant argues: “Pi further discloses that an upper end of the lower key portion 108 includes ramps 110 that mate with ramps 100 on an interior of the hub 94. The ramps 110 on the lower key portion 108 slide and rotate with respect to the ramps 100 on the hub 94 as the filter cleaning key 98 is twisted by a user. As the key 98 is rotated, the ramps 110 on the lower key portion 108 slide against thePage 8 of 13 ramps 100 on the hub 94 to push a mesh filter 66 downwardly (FIG. 8). Just after a peak of the lower ramps 110 reaches a peak of the upper ramps 100, a compression spring 112 causing the lower key portion 108 to snap back to the vertical position shown in FIG. 7. 
As stated above, the key 98 of Pi is not operable in directions toward and away from the filter 66 but is rather rotatable. The remaining features taught by Pi do not cure the deficiencies of the key 98 not being operable in directions toward and away from the filter. In other words, a combination of the features of Pi (e.g., lower key portion 108, the hub 94, and/or the key 98) cannot be considered "operable in directions toward and away from the filter," as recited in claim 1. For instance, Pi teaches that the filter 66 moves together with the lower key portion 108 and not toward/away from the lower key portion 108. Further, the filter 66 wraps around the lower key portion 108, the hub 94, and the key 98 such that none of these three moves any nearer to or farther from the filter 66. 
As such, the key 98 is not operable toward/away from (e.g., nearer/farther) the filter 66, 
and the remaining features taught by Pi are not retractable members. If anything, the remaining "filter cleaning" features taught by Pi are extendable members. On the other hand, independent claim 1 recites, in part, "a retractable member operable in directions toward and away from the filter for supplying momentary impact to the filter.” 

The Examiner respectfully disagrees.  As the Applicant points out above “The hub 94 is rotated by the key 98 to push a mesh filter 66 downwardly”.  As described in Paragraph [0051]-[0053], the mechanism starting position is depicted in Figure 7.  When the key 98 (retractable member) is rotated both the key and mesh filter 66 rotate and move along the axis X relative to the filter assembly 62 (filter) to the position shown in Figure 8.  As described in Paragraph [0051] – “When the peak or end of one of the lower ramps 110 reaches the peak or end of one of the upper ramps 100, the ramps 110 on the lower key portion 108 is forced upwardly into the recess between ramps 100 on the hub 94 by the compression spring 112, causing the lower key portion 108 to snap back towards the handle portion 104, to the vertical position shown in FIG. 7; the position of the key 98 will be different than shown in FIG. 7, for example, rotated by approximately 120 degrees. The mesh filter 66 moves together with the lower key portion 108 and snaps upwardly and shakes debris off the screen 70. The impact also shakes the pleated filter 68 and can shake debris off the pleated filter media 90 as well.”  In other words, in the position shown in Figure 8, the compression spring is in a depressed state.  When the key is rotated beyond the determine angle, the cams/ramps release causing the spring to snap the mesh filter upward relative to the filter returning to the position shown in Figure 7.  This snap action releases debris from the filter media 90 of the filter assembly 62.

The Applicant argues: “Moreover, even if any of the remaining "filter cleaning" features taught by Pi were 
considered equivalent to the claimed retractable member for providing agitation to rid the filterPage 9 of 13Atty. Docket No. 066042-6203-US03 Application No. 16/548,556from debris, which Applicant evidences above as being deficient to teach the limitations of claim 1, Pi still does not teach a biasing member urging the retractable member towards the filter. 
Rather, Pi teaches that the compression spring 112 (presented by the Office as being equivalent to the claimed "biasing member") causes the lower key portion 108 to snap from the position shown in FIG. 8 to the position shown in FIG. 7. Pi discloses that the "spring 112 is configured to slide the lower key portion 108 axially upwardly on the shaft 106 towards the handle portion 104," and that the mesh filter 66 moves together with the lower key portion 108 and snaps upwardly. 
Thus, Pi does not teach, as recited in independent claim 1, that the biasing member urges the retractable member towards the filter. In particular, the spring 112 of Pi urges the filter 66 toward the key 94, and not the key 94 toward the filter 66. Pi explicitly teaches that the key 98 is rotatably (i.e., not vertically) mounted in a filter cleaning mechanism, and that the filter 66 moves vertically relative the key 94. As such, Pi does not teach or suggest, as recited in independent claim 1, "a retractable member operable in directions toward and away from the filter for supplying momentary impact to the filter," nor "a biasing member urging the retractable member towards the filter." 
For at least these reasons, Pi fails to teach or suggest each limitation of independent claim 1. Accordingly, independent claim 1 is allowable. Claims 2-10 and 21-22 depend from claim 1 and are thus allowable for at least the same reasons, as well as others. Claims 2-10 and 21-22 also include additional patentable subject matter not specifically discussed herein.” 

The Examiner respectfully disagrees.  As described in Paragraph [0051]-[0053], the mechanism starting position is shown in Figure 7 where the spring 112 is slightly compressed to hold the key/mesh filter against the filter assembly 62.  As shown in Figure 8, the spring is additionally compressed when the key 98/mesh filter 66 is moved away from the filter assembly 62.  Therefore, as depicted in Figures 7 and 8, the spring biases both the key 98 and mesh filter 66 toward the filter as claimed.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC CARLSON/Primary Examiner, Art Unit 3723